Bigelow, C. J.
The testimony of both the witnesses was clearly admissible.
1. The existence of a custom or usage of trade could be proved only by the evidence of those wh"o had such knowledge of the practice and course of business as to create in their minds the belief or conviction of its existence. The factum probandum was not a single isolated act or occurrence, but the result or conclusion derived from a series of similar acts or circumstances, creating and establishing in the mind of the witness a conviction or belief of the complex whole or comprehensive fact, to the existence of which he was called upon to testify. In such case belief is knowledge, and constitutes direct and primary evidence. Indeed the existence of a usage could not well be proved by showing particular instances of transacting business in a certain way. The only proper method of establishing the fact was by the testimony of witnesses who had active and constant experience of the manner in which the trade was conducted in relation to the matter in controversy. It was precisely to this point that the testimony of the witness was directed. He stated his belief of the existence of the usage as derived from a knowledge .of the business for a long series of years. In regard to such a matter, a distinction between knowledge and belief is altogether too nice and metaphysical to be introduced into the rules of evidence by which justice is to be practically administered. 1 Stark. Ev. (4th Lond. ed.) 173. 1 Greenl. §§ 9, 440 Shove v. Wiley, 18 Pick. 558, 560.
2. The witness who was objected to as not having sufficient *353knowledge of the usage was clearly competent. It was not a valid objection to his competency that his knowledge was derived from his own business. The real question was, whether this knowledge, however derived, was sufficiently extensive to enable him to testify to the fact of usage. We cannot doubt that hiá experience was sufficiently actual and frequent to render him competent. Exceptions overruled.